PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tommaso Gecchelin, et al.
Application No. 15/721,830
Filed: September 30, 2017
Attorney Docket No. NFT-101-US
For: SELECTIVELY COMBINABLE INDEPENDENT DRIVING VEHICLES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 28, 2020, which set a statutory period for reply of three months. No extensions of time could be obtained. Accordingly, the application became abandoned on January 28, 2021. A Notice of Abandonment was mailed on February 12, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee in the amount of $600, Request for Continued Examination (RCE) and fee of $1,000, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3663 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3600.


/APRIL M WISE/Paralegal Specialist, Office of Petitions